              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
              CIVIL CASE NO. 5:19-cv-00163-MR-WCM


JOHNNY RASH O/B/O SHELLY RASH, )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                     ORDER
                                 )
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12]; the Defendant’s Motion for Summary

Judgment     [Doc.   14];   the   Magistrate    Judge’s     Memorandum       and

Recommendation regarding the disposition of those motions [Doc. 17]; and

the   Defendant’s    Objection    to   the   Magistrate’s   Report   [sic]   and

Recommendation [Doc. 18].

      Pursuant to 28 U.S.C. § 636(b) and a specific Order of referral of the

District Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider these pending motions in the above-




                                        1

      Case 5:19-cv-00163-MR-WCM Document 20 Filed 11/16/20 Page 1 of 3
captioned action and to submit to this Court a recommendation for the

disposition of these motions.

      On October 23, 2020, the Magistrate Judge entered a Memorandum

and Recommendation [Doc. 17] in this case containing proposed findings of

fact and conclusions of law in support of a recommendation regarding the

disposition of these motions [Docs. 12, 14]. The parties were advised that

any    objections     to    the   Magistrate      Judge's   Memorandum      and

Recommendation were to be filed in writing within fourteen (14) days of

service. The Defendant timely filed an Objection on October 27, 2020. [Doc.

18]. The Plaintiff filed a response on November 2, 2020. [Doc. 19].

      After careful consideration of the Magistrate Judge’s Memorandum

and Recommendation [Doc. 17] and the Defendant’s Objection thereto [Doc.

18], the Court finds that the Magistrate Judge’s proposed findings of fact are

correct and that his proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby overrules the Defendant’s Objection

and    accepts      the    Magistrate   Judge’s     recommendation   that   the

Commissioner’s decision be reversed and that this case be remanded for

further proceedings.




                                         2

      Case 5:19-cv-00163-MR-WCM Document 20 Filed 11/16/20 Page 2 of 3
     IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 17] is ACCEPTED; the Defendant’s Objection

thereto [Doc. 18] is OVERRULED; the Plaintiff’s Motion for Summary

Judgment [Doc. 12] is GRANTED; and the Defendant’s Motion for Summary

Judgment [Doc. 14] is DENIED. Pursuant to the power of this Court to enter

a judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and this case is hereby REMANDED for

further administrative proceedings consistent with this opinion.

     A judgment shall be entered simultaneously herewith.

IT IS SO ORDERED.
                                   Signed: November 16, 2020




                                      3

     Case 5:19-cv-00163-MR-WCM Document 20 Filed 11/16/20 Page 3 of 3
